Citation Nr: 1615507	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a closed head injury/subdural hematoma.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lower thoracic and lumbar spine with osteopenia and some compression fractures.

3. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

4. Entitlement to an initial compensable disability rating for Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	Armed Forces Service Corporation



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California. The Veteran's claims file is currently in the jurisdiction of the Portland, Oregon RO.

The Veteran requested a Board hearing in his September 2011 substantive appeal, but he failed to appear at the hearing scheduled in March 2016; his request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran underwent VA examinations in February 2009.  The examiner for the claim for service connection for closed head injury/subdural hematoma did not review the Veteran's claims file.  Therefore, an addendum to that examination report is necessary after review of the claims file.  

Regarding the additional claims, considering current review of the record, the Board finds that the Veteran should be provided another opportunity to appear for VA examinations regarding the current severity of his service-connected GERD and Raynaud's, and at this time, the Veteran should also be provided another VA examination regarding the current severity of the back disability to aid in assessing the current severity of the disability.  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the closed head injury/subdural hematoma, degenerative joint disease of the lower thoracic and lumbar spine, GERD, and Raynaud's syndrome on appeal.

2. After completing directive (1), the AOJ should obtain an addendum opinion from the February 2009 VA examiner, if available, to determine the nature, extent and etiology of his closed head injury/subdural hematoma.  If the February 2009 examiner is unavailable, a different examiner may provide the opinion.  Based on the record, the examiner should provide responses to the following:

(a) Does the Veteran have a current disability associated with his closed head injury/subdural hematoma?

(b) If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current disability is related to service, to include his 2003 skiing injury?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's in-service injury and medical treatment.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA back evaluation of the Veteran to ascertain the current nature and severity of his service-connected degenerative joint disease of the lower thoracic and lumbar spine with osteopenia and some compression fractures.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's back disability, noting their frequency and severity.  Examination results should be clearly reported.

4. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the current nature and severity of his service-connected GERD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's GERD, noting their frequency and severity.  Examination results should be clearly reported.

5. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the current nature and severity of his service-connected Raynaud's syndrome.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's Raynaud's syndrome, noting their frequency and severity.  Examination results should be clearly reported.

6. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

7. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



